                        IN TIIE UNITED STATES DISTRICT COURT
                    FOR TIIE EASTERN DISTRICT OF NORTH CAROLINA
                                   WESTERN DMSION
                                    No. 5:17-CV-582-D


ROBERT D. PLEMMONS,                         )
                                            )
                              Plaintiff,    )
                                            )
                    v.                      )                 ORDER
                                        )
NANCY A. BERRYIIlLL,                    )
Acting Commissioner of Social Security, )
                                        )
                          Defendant. )


        On February 5, 2019, Magistrate Judge Numbers issued a Memorandum and Recommendation

("M&R") [D.E. 19] and recommended that plaintiff's motion for judgment on the pleadings [D.E. 12]

be granted, that defendant's motion for judgment on the pleadings [D.E. 15] be denied, and that the

· action be remanded to the Commissioner. Neither party objected to the M&R.

        "The Federal Magistrates Act requires a district court to make a de novo determination ofthose

portions ofthe magistrate judge's report or specified proposed findings or recommendations to which

,objection is made." Diamond v. Colonial Life & Accident Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005)

(emphasis, ~teration, and quotation omitted); see 28 U.S.C. § 636(b). Absent a timely objection, "a

district court need not conduct a de novo review, but instead must only satisfy itself that there is no

clear error on the face of the record in order to accept the recommendation." Diamond, 416 F.3d at

315 (quotation omitted).

       The court has reviewed the M&R, the record, and the briefs. The court is satisfied that there

is no clear error on the face of the record. See Thomas v. Benyhill, No. 17-2215, 2019 WL 193948,

at *4-5 (4th Cir. Jan. 15, 2019). Accordingly, the court adopts the conclusions in the M&R [D.E. 19].
                                                         '
Plaintiff's motion
             .
                   for judgment
                           I
                                on the pleadings [D.E. 12] is GRANTED, defendant's motion for

judgment on the pleadings [D.E. 15] is DENIED, and the action is REMANDED to the Commissioner

pursuant to 42 U.S.C. § 405(g).

       SO ORDERED. This ..2J... day of February 2019.



                                                   1tirns c~D~~1f"m
                                                   United States District Judge




                                              2
